Citation Nr: 1241379	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for uterine prolapse, status post hysterectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 2005.  She also had service with the Army Reserve, including at least one period of active duty for training (ACDUTRA) in 2006.  

This matter was previously before the Board of Veterans' Appeals (Board) in October 2010, February 2011 and November 2011, on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2010 the Veteran testified before a Decision Review Officer (DRO) in Phoenix.  

The RO, through the Appeals Management Center (AMC), in Washington, DC has not complied with the Board's November 2011 remand directives.  The law requires that the AMC comply with such directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim is therefore again REMANDED to the AMC.  VA will notify the Veteran if further action is required.  


REMAND

THE BOARD HAS DIRECTED THE RO/AMC THREE (3) TIMES TO CERTIFY THE CLAIM FOR REVIEW IN ACCORDANCE WITH THE REGULATIONS. THE RO/AMC HAS NOT DONE SO. 

THE RO/AMC MUST REVIEW THE CLAIM AND DECIDE IF ANY OTHER DEVELOPMENT MUST BE DONE, AND THEN CERTIFY THE CLAIM IN ACCORDANCE WITH THE LAW, BEFORE IT FORWARDS THE CLAIM TO THE BOARD FOR REVIEW. THIS ACTION IS REQUIRED UNDER THE LAW TO PROTECT THE VETERAN'S DUE PROCESS RIGHTS. See 38 C.F.R. § 19.38 (2012).  

In October 2010, the Board directed the RO/AMC to properly certify the Veteran's case and provide her with notification regarding further submission of evidence under 38 C.F.R. § 19.36 (2012).  In February 2011, the Board remanded the case to ensure compliance with the October 2010 remand directives as per the holding in Stegall.  In November 2011, the Board again remanded the case to ensure compliance with the February 2011 remand directives, and to direct the RO/AMC to ensure that future mailings, to include copies of the remand and the February 2010 remand, be mailed to the Veteran's current address.  

As noted in all three remands, the claims file contains two (2) certifications for the (now-decided) appeal regarding service connection for tinnitus, but still contains no certification for the Veteran's claim for service connection for uterine prolapse.  An October 2010 DRO memorandum reflects that the issue of entitlement to service connection for a prolapsed uterus, status-post hysterectomy with a residual bladder lift was never certified for the Board's review.  

Although certification of an appeal is an administrative function, the regulations governing the certification of appeals and notification of certification of appeal and transfer of appellate record also provide important due process safeguards for Veterans seeking appellate review of RO decision. In particular, under 38 C.F.R. § 19.36, "[w]hen an appeal is certified to the (Board) for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence . . . . " 

Under 38 C.F.R. § 20.1304(a), "[a]n appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a request for a personal hearing, additional evidence, or a request for a change in representation."  

"Notice" means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2012).  

The September 8, 2011 letter did not notify the Veteran pursuant to 38 C.F.R. 
§ 19.36, but urged her to find that information on her own by reviewing "the letter that your local VA regional office sent you when it forwarded your VA claims file to the Board"-the letter she did not receive.  In the October 2011 brief, the Veteran's representative also noted that she did not receive a copy of the Board's February 2011 remand because it was sent to an incorrect address.  A subsequent letter from the Board to the Veteran, dated in February 2012, again did not notify the Veteran pursuant to 38 C.F.R. § 19.36, but urged her to find that information by reviewing "the letter that your local VA regional office sent you when it forwarded your VA claims file to the Board"-the letter she still has not received.  

In an October 2012 Appellant's Post Remand Brief, the Veteran's representative noted that the AMC was directed to ensure all future mailings, to include copies of the current remand, to the Veteran's current address.  The representative noted that the AMC was to then complete any pre-certification development deemed necessary, and then re-adjudicate the claim based on the evidence of record.  The representative indicated that the AMC issued a Supplemental Statement of the Case (SSOC) in January 2012, and certified the case to the Board.  

In Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), the Court of Appeals for Veterans Claims (Court) determined VA erred by failing to comply with 38 C.F.R. § 19.36.  Upon finding error, the Prickett Court, pursuant to 38 U.S.C. § 7261(b)(2), took into account of the rule of prejudicial error.  The Court has generally held that, if not timely or inadequate, errors in notification can be effectively "cured" by providing any necessary notice and then and readjudicating the claim.  That is, a statement of the case (SOC) or SSOC can readjudicate the claim so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  

In this case, however, although review of the January 2012 SSOC reflects that the Veteran was provided notice of the provisions of 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, and 3.310 (2011), the Veteran still has not been provided with notice advising her of certification of appeal and of the time limits for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence, pursuant to 38 C.F.R. § 19.36.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, including such a letter.  

As the record continues to reflect that RO/AMC has not certified the Veteran's appeal for service connection for uterine prolapse or notified her of the provisions of 38 C.F.R. § 19.36, the Board must again remand her claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board reminds the RO/AMC that, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  This duty to assist includes assisting the Veteran with the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also reminds the RO/AMC that, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, VA must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Court has stated that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO/AMC should note that, with regard to lay evidence, the Veteran is competent to report on her observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. at 469.  Moreover, in certain instances, the Veteran can be competent to testify to the fact that symptoms she experienced in service are the same that she currently manifests.  Davidson v. Shinseki, 581 F.3d at 1316.  

Finally, the RO/AMC should note that where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As this claim is being remanded for additional development, the Board draws the RO/AMC's attention to the Veteran's April 2010 hearing testimony.  The Veteran stated that she had been seen by multiple specialists before and after her hysterectomy.  The record indicates that in a January 2007 VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, she reported undergoing treatment for "pregnancy, birth and checkups" at the Denver, Colorado VA Medical Center (VAMC)'s Women's Health Clinic, and the University Hospital, "OBGYN" clinic in Aurora Colorado.  Although the claims folder contains records from private physicians in Colorado, the Veteran's statements made during her April 2010 testimony before a DRO indicate that she may have received private and/or VA treatment in Arizona and California that is not reflected in the record.  Also, the record contains lay statements from the Veteran and her mother that she experienced symptoms of her uterine pathology while in service.  Therefore, the RO/AMC should carefully review the claims file and complete any pre-certification development deemed appropriate.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ensure that future mailings are mailed to the Veteran's current address (the Veteran's representative indicated in an October 2011 brief that the address on the September 8, 2011 letter from VA is correct).  

2. The RO/AMC must also review the claims file and complete any pre-certification development deemed appropriate ((such actions may include: gathering additional private treatment records (see Veteran's April 2010 testimony before a DRO, indicating consultations by multiple specialists before and after her hysterectomy; with possible treatment in Arizona and California that is not reflected in the record), and any newly generated VA treatment records; affording the Veteran a VA examination; and/or readjudicating her claim).  

3. THE RO/AMC MUST THEN PROVIDE THE VETERAN WITH NOTIFICATION REGARDING FURTHER SUBMISSION OF EVIDENCE UNDER 38 C.F.R. § 19.36 (2012).  

THIS NOTIFICATION MUST BE IN WRITING, AND MUST INFORM THE VETERAN OF THE CERTIFICATION AND TRANSFER DESRCIBED IN 38 C.F.R. § 20.1304.  

NAMELY, THE NOTICE LETTER MUST SPECIFICALLY INFORM THE VETERAN THAT:

(a) SHE AND HER REPRESENTATIVE, IF ANY, WILL BE GRANTED A PERIOD OF 90 DAYS FOLLOWING THE MAILING OF NOTICE TO THEM THAT AN APPEAL HAS BEEN CERTIFIED TO THE BOARD FOR APPELLATE REVIEW AND 

(b) THAT THE APPELLATE RECORD HAS BEEN TRANSFERRED TO THE BOARD, OR UNTIL THE DATE THE APPELLATE DECISION IS PROMULGATED BY THE BOARD, WHICHEVER COMES FIRST, DURING WHICH THEY MAY SUBMIT:

(i) A REQUEST FOR A PERSONAL HEARING, 

(ii) ADDITIONAL EVIDENCE, OR 

(iii) A REQUEST FOR A CHANGE IN REPRESENTATION.  

4. The RO/AMC MUST ACCOMPLISH THE TASKS DETAILED ABOVE IN PARAGRAPHS 1 THROUGH 3. IF IT DOES NOT, ANOTHER REMAND WILL ENSURE. It must then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action MUST be implemented.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

